 Case 5:21-cv-00016-EKD Document 54 Filed 08/16/21 Page 1 of 2 Pageid#: 394




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division



 CONSUMER FINANCIAL PROTECTION
 BUREAU; COMMONWEALTH OF
 MASSACHUSETTS; THE PEOPLE OF
 THE STATE OF NEW YORK, by LETITIA
 JAMES, Attorney General of the State of
 New York; and COMMONWEALTH OF
 VIRGINIA, EX REL. MARK R. HERRING,                    Case No.: 5:21-cv-00016-EKD
 ATTORNEY GENERAL,

    Plaintiffs,

    v.

 NEXUS SERVICES, INC.; LIBRE BY
 NEXUS, INC.; MICHEAL DONOVAN;
 RICHARD MOORE; and EVAN AJIN,

    Defendants.



           MOTION FOR PRO HAC VICE ADMISSION OF DAVID G. BAYLES

         I, Samantha K. Collins, an active member in good standing of the Bar of the United

States District Court for the Western District of Virginia, request that this Court admit David

G. Bayles pro hac vice as counsel of record for defendants Nexus Services, Inc., Libre by

Nexus, Inc., Micheal Donovan, Richard Moore, and Evan Ajin in the above-named case

pursuant to W.D. Va. Gen. R. 6(d).

         Mr. Bayles is a member in good standing of the Bar of the State of California (Bar No.

208112) and the Bar of the State of Utah (Bar No. 8147) and he is admitted to practice before

the highest court of the State of California and the highest court of the State of Utah. His

contact information is below:

                                                1
Case 5:21-cv-00016-EKD Document 54 Filed 08/16/21 Page 2 of 2 Pageid#: 395




       David G. Bayles
       Arent Fox LLP
       555 West Fifth Street, 48th Floor
       Los Angeles, CA 90013
       Email: david.bayles@arentfox.com
       Telephone: (213) 629-7406

       In accordance with W.D. Va. Gen. R. 6(d), if this motion is granted, Mr. Bayles will

promptly register as a NextGen e-filer with the Western District of Virginia and e-file a

notice of appearance in this case.

Dated: August 16, 2021


                                     Respectfully submitted,

                                     Counsel for defendants Nexus Services, Inc., Libre by
                                     Nexus, Inc., Micheal Donovan, Richard Moore, and
                                     Evan Ajin


                                     s/ Samantha K. Collins
                                     Samantha K. Collins
                                     Virginia Bar Number: 89010
                                     Arent Fox LLP
                                     1717 K Street, NW
                                     Washington, DC 20006-5344
                                     Telephone: (202) 857-6221
                                     Fax: (202) 857-6395
                                     Email: samantha.collins@arentfox.com




                                             2
